Citation Nr: 0923673	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  09-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
entitlement to service connection for PTSD.  

2.  Whether clear and unmistakable error (CUE) exists in a 
November 1968 rating decision that granted entitlement to 
service connection for a gunshot wound to the left thigh, 
muscle groups XIV and XV, and assigned a 30 percent rating.  

3.  Whether CUE exists in a September 1971 rating decision 
that denied entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 
and from June 1965 to May 1968.  He was awarded the Combat 
Infantryman's Badge, Purple Heart, and Bronze Star Medal with 
"V" Device.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In March 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Muskogee RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.  During that hearing, the 
issue of whether CUE exists in a November 1968 rating 
decision that granted entitlement to service connection for a 
gunshot wound to the right buttock, muscle group XVII, and 
assigned a 20 percent rating was withdrawn.  38 C.F.R. 
§ 20.204.  

A decision on this matter will be issued simultaneously with 
a separate decision addressing the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD.

Additionally, in June 2006 and September 2007 statements, the 
Veteran's attorney appears to allege CUE in July 1969 and 
August 1970 rating decisions.  The Board refers these matters 
to the RO for any necessary development.  

In June 2009, the Board received a May 2009 private medical 
opinion pertaining to the Veteran's claim for an earlier 
effective date for the grant of service connection for PTSD 
that has not been reviewed by the RO in the first instance.  
However, as will be discussed in the decision below, this 
claim is being dismissed due to a lack of legal merit.  
Consequently, the May 2009 private medical opinion has no 
bearing on the outcome of this issue.  Moreover, it is not 
pertinent to the remaining two issues on appeal.  Therefore, 
the Board will proceed with adjudication of all three issues.  
38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a January 1996 rating decision, VA granted service 
connection for PTSD, and assigned a 50 percent disability 
rating, effective November 17, 1995.  The Veteran did not 
appeal the effective date, and that aspect of the decision 
became final.

3.  A November 1968 RO decision granted service connection 
for a gunshot wound to muscle group XIV and XV of the left 
thigh and assigned a 30 percent rating.

4.  The Veteran was notified of the November 1968 RO decision 
and did not perfect an appeal.

5.  The November 1968 RO decision that granted service 
connection for a gunshot wound to muscle group XIV and XV of 
the left thigh was supported by evidence then of record, and 
it is not shown that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different.

6.  A September 1971 rating decision denied service 
connection for a nervous condition.

7.  The Veteran was notified of the September 1971 rating 
decision and did not perfect an appeal.

8.  The September 1971 RO decision that denied service 
connection for a nervous condition was supported by evidence 
then of record, and it is not shown that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision establishing an 
effective date of November 17, 1995, for service connection 
for PTSD, is final and the appeal for an earlier effective 
date for service connection based upon an 2006 claim is 
legally precluded.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2008); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

2.  The November 1968 rating decision that granted service 
connection for a gunshot wound to muscle group XIV and XV of 
the left thigh and assigned a 30 percent rating is final.  38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 
(2008).

3.  The November 1968 rating decision did not involve CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).

4.  The September 1971 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2008).

5.  The September 1971 rating decision did not involve CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

However, as the issues on appeal involve an assertion that a 
previous RO rating decision contained CUE, the Board notes 
that, given the parameters of the law surrounding CUE claims, 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in decisions by the Board 
(see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), 
or in decisions by the RO (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  Moreover, regarding the claim for an 
earlier effective date for PTSD, as the claim is barred as a 
matter of law, the duties to notify and assist are not 
applicable.  Smith v. Gober, 14 Vet. App. 227, 230 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


LAW AND ANALYSIS

The Veteran's attorney has contended through various avenues 
that the Veteran is entitled to compensation for PTSD since 
1971.  The Board will address each argument regarding the 
theories of entitlement in the decision below.

1.  Earlier effective date for PTSD

Following notification of an initial review and adverse RO 
determination, a notice of disagreement must be filed within 
one year from the date of notification thereof; otherwise, 
the determination becomes final.  38 C.F.R. § 20.302.  Notice 
of the adverse determination must include notice of the right 
to appeal.  38 C.F.R. § 19.26.  There is no such procedure as 
a freestanding challenge to the finality of a VA decision.  
See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  After a 
rating decision establishing an effective date becomes final, 
there is no such procedure as a freestanding claim for an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. 
App.196 (2006) (RO decisions assigning effective dates for 
veteran's service-connected conditions become final when 
decisions are not appealed, and veteran could only attempt to 
overcome finality of the decisions by a request for revision 
based on CUE, or by a claim to reopen based upon new and 
material evidence.  Further, because proper effective date 
for an award based on claim to reopen could be no earlier 
than date on which that claim was received, only a request 
for revision based on CUE could result in assignment of 
earlier effective date).

In November 1995, the Veteran filed a claim for service 
connection for PTSD.  In January 1996, service connection was 
granted for PTSD with an evaluation of 50 percent effective 
November 17, 1995.  The Veteran was notified of this decision 
in February 1996, and a VA Form 4107 was attached that 
explained his right to appeal.  The next correspondence from 
the Veteran was received in September 1997, which is outside 
the one year period.  Thus, as the Veteran did not file a 
notice of disagreement with the January 1996 decision, it is 
final.  38 C.F.R. § 20.302.

In fact, the Veteran did not present a claim for an earlier 
effective date for the grant of service connection for PTSD 
until such argument was raised by his attorney in 2006.  The 
RO denied this claim in August 2007 and the Veteran 
subsequently perfected the issue.  However, this attempt to 
obtain an earlier effective date for the award of service 
connection for PTSD is legally precluded.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The Court has held that final 
decisions cannot be revisited, except under clearly defined 
and limited circumstances.  Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002).  The Court has applied Cook by holding that 
the only way to review final decisions is either by a claim 
of CUE or through the submission of new and material 
evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Dicarlo v. Nicholson, 20 Vet. App. 52 (2006).  However, 
because the effective date upon receipt of new and material 
evidence after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later, it is not possible to reopen a claim for 
an earlier effective date based on the receipt of new and 
material evidence.  See Leonard v. Principi, 405 F.3d 1333 
(Fed. Cir. 2005).  In this case, because the Veteran 
attempted to reinstate the effective date issue well after 
the expiration of the appeal period following the January 
1996 rating decision, the Board finds that such issue is not 
in appellate status.  As the law is dispositive in this case, 
the claim must be denied due to a lack of legal merit.  
Sabonis, 6 Vet. App. at 430. 

Additionally, to the extent that the Veteran's attorney is 
arguing that the receipt of VA and private treatment records 
dated in 1972 constitutes a claim to reopen the September 
1971 denial of the claim for a nervous condition, this 
contention has no merit.  In a March 2009 statement, the 
Veteran's attorney alleged that the receipt of VA records 
dated in 1972 warrant a reopening of the August 1971 claim 
for nerves under 38 C.F.R. § 3.156(c), which was adjudicated 
and denied by the RO in a September 1971 rating decision.  
Regulation 38 C.F.R. § 3.156(c) states that at any time after 
VA issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim.  Notwithstanding the fact that these 
1972 VA and private records were dated after the decision on 
the claim for a nervous condition in September 1971, VA 
records are not service department records contemplated under 
38 C.F.R. § 3.156(c).  Thus, this theory of entitlement to an 
earlier effective date pursuant to 38 C.F.R. § 3.156(c) is 
without merit.  

Further, to the extent that the Veteran's attorney argues 
that the receipt of these records constitutes an informal 
claim for PTSD/psychiatric disability pursuant to 38 C.F.R. 
§ 3.157(b)(1) & (2), this argument also has no merit.  This 
regulation provides that once a formal claim for compensation 
has been allowed, the date of a VA examination or admission 
to a hospital or the date of receipt of private evidence will 
be accepted as the date of receipt of a claim.  VA records 
dated in 1972 were received in 2006 and private treatment 
records from S.A.H. dated in 1972 were received in May 2004.  
However, as noted above, the claim for a nervous condition 
was denied in September 1971.  Thus, as a formal claim for a 
nervous condition was denied, neither the VA nor private 
records can be considered a claim pursuant to 38 C.F.R. 
§ 3.157(b).  The subsequent claim for PTSD in November 1995 
and grant of service connection for PTSD in January 1996 was 
well after the 1972 VA records were created and before the 
receipt of the private records in 2004.  Thus, the receipt of 
the aforementioned records does not constitute an informal 
claim under 38 C.F.R. § 3.157(b).  

Moreover, to the extent that the Veteran's attorney claims 
that the VA records dated in 1972 were in VA's possession in 
1972 and somehow this constitutes a claim, this contention 
also has no merit.  In 1992, the Court held that VA had 
constructive notice of VA generated documents.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (per curiam).  
However, this holding from Bell is not retroactive prior the 
date of issuance of Bell.  Damrel v. Brown, 6 Vet. App. 242, 
246 (1994); see VAOPGPREC 12-95 (May 10, 1995).  Thus, a CUE 
claim cannot be predicated solely on the basis of 
constructive notice of VA generated documents prior to the 
1991 issuance of Bell.  In this particular case, at the time 
of the 1968 and 1971 rating decisions, the "constructive-
notice" doctrine was not in existence.  In fact, the Court 
itself did not exist.  Therefore, the Board may not consider 
the argument that the VA had constructive notice of any VA 
generated documents in connection with the allegation of CUE 
in the rating decisions issued from 1968 to 1971 in this 
case.

CUE

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

2.  November 1968 rating decision

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
November 1968 rating decision, in which the RO assigned a 30 
percent disability evaluation for a gunshot wound to muscle 
group XIV and XV of the left thigh, should not be revised or 
reversed on the grounds of CUE.  In this case, the correct 
facts, as they were known at that time, were before the RO in 
November 1968.  When the RO rendered its decision, the claims 
file consisted of the Veteran's service treatment records, DD 
Form 214, statements made by the Veteran, and November 1968 
VA examination, all of which the RO considered in assigning 
the Veteran 30 percent evaluation.  The Veteran does not 
contend that the factual record available to the RO in 
November 1968 was either incomplete or incorrect.  
Accordingly, the Veteran's appeal to revise the November 1968 
decision is not sustainable on the basis that the correct 
facts as then known were not before the RO.

Instead, the Veteran contends the following: (1) that he was 
not given his appellate rights following the November 1968 
decision; (2) that he met the criteria for 38 C.F.R. 
§ 4.56(d) in that he had a deep penetrating shell fragment 
wound; shattered bone fracture (avulsion fracture of the left 
femur), which contributed to either debridement, infection or 
long hospital stay, muscular binding and scarring, and 
severed femoral vein and artery which required resection and 
surgery; (3) that he met the criteria for a severe rating, 40 
percent, under Diagnostic Code 5314; (4) that his rating 
should be increased by one under 38 C.F.R. § 4.55 because his 
rating should have been severe and he had two muscle groups 
from the same anatomical region, but not acting on the same 
joint; (5) that he should be rated 40 percent under 
Diagnostic Code 5315 for an injury to the left thigh; (6) 
that he was never rated for the avulsion fracture of his left 
femur under Diagnostic Code 5255 which should have been a 
marked or moderate knee or hip disability; (7) that nerve 
damage was not assessed, even though the examination clearly 
showed that he had parasthesias of the patella and anterior 
tibial area; (8) that 38 C.F.R. § 4.45 was not considered and 
the examination showed weakness of the knee, walking and 
attempt to run, difficulty in the knee area, left leg tires 
easily, and mild atrophy; (9) that he was entitled to a 
combined 60 percent rating; and (10) that circulatory 
disturbances under 38 C.F.R. § 4.462 due to the severed 
artery were ignored.

The Board first finds that the November 1968 RO decision is 
final.  The evidence does not support the Veteran's 
contention that the RO failed to notify him of either the 
decision or of his appellate rights.  Rather, the claims file 
reflects that in December 1968 the RO sent the Veteran such 
notification consisting of VA Form 20-822 control document 
and award letter and VA Form 21-6782 original disability 
compensation, which was mailed to the address that was then 
of record.  The control document and award letter indicated 
that a copy of VA Form 21-6782, which advised him of his 
appellate rights, was sent.  There is no indication in the 
record that this letter was returned as undeliverable.  
Absent clear and convincing evidence to the contrary, public 
officials, including postal personnel, are presumed to have 
discharged their duty.  Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  A mere statement by the Veteran of "non-
receipt," by itself, does not constitute "clear evidence to 
the contrary" to rebut the presumption of regularity of 
administrative notice.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  Thus, the decision remains final and is subject 
to collateral attack based on demonstrated CUE.  

The Board acknowledges the remainder of the Veteran's 
assertions, but finds that the RO correctly applied the 
statutory and regulatory provisions in effect in November 
1968 and that there is no CUE in that decision.

In the November 1968 rating decision, service connection was 
granted for a gunshot wound to muscle group XIV and XV of the 
left thigh and a 30 percent rating was assigned.  The 
evidence of record at the time of the rating decision 
consisted of the Veteran's service treatment records and 
November 1968 VA examination.  The service treatment records 
reflected that on May 7, 1966, the Veteran sustained a 
gunshot wound to his left thigh that severed his femoral 
artery and chipped his femur.  He was hospitalized from May 
to September 1966.  A June 1966 x-ray of the pelvis and left 
femur revealed no significant abnormalities of the pelvis and 
although the films of the left femur were somewhat 
underpenetrated, a fracture was faintly seen.  Compared to 
the previous film, there did not appear to be a significant 
radiographic change and the alignment remained excellent.  In 
April 1967, the artery was stable.  In April 1967, the 
Veteran received a profile for the arterial injury one year 
earlier.  

During the November 1968 VA examination, it was noted that 
the Veteran received a fragmentation wound of the left thigh 
which severed the artery and vein.  A portion of the vein was 
used to graft the artery.  The femur was chipped in this 
wound.  His left leg tired easily and he complained of 
numbness and weakness around the left knee area.  Physical 
examination of the left thigh revealed two incisional scars, 
one in the medial aspect of the left thigh from about the 
area of Poupart's ligament, extending down the thigh a 
distance of about nine inches.  On the lateral left thigh, 
there was an incisional scar which was depressed, about seven 
inches in length longitudinally, extending down in the upper 
third of the thigh.  There was some degree of numbness around 
the left patellar area and some numbness extending on down 
the anterior tibial area of the left leg.  There was normal 
SL raising but otherwise no pathology in the hip joint, or 
the thigh muscles.  These muscles showed very little if any 
atrophy in the left thigh and there was adequate strength, no 
swelling, and no varicosities.  The ankles and feet were 
normal, back was perfectly normal, and the deep tendon 
reflexes were sluggish, but adequate.  The diagnosis was 
gunshot wound in the left thigh, causing a chip of the femur 
and severing the vessels, venous graft used to graft the 
injured artery.  There was some slight parasthesia in the 
area of the patella and anterior tibial area; some weakness 
in the knee on walking and in attempting to run, he has some 
difficulty in his knee area.  X-ray of the left femur 
reflected a little periosteal reaction on the medial portion 
of the upper third of the left femur without avulsion of the 
perisosteum.  

In 1968, gunshot wounds under muscle groups XIV and XV were 
rated under Diagnostic Codes 5314 and 5315.  Diagnostic Code 
5314, Group XIV read anterior thigh group:  (1) Sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris.  
(Function: Extension of knee (2, 3, 4, 5) simultaneous 
flexion of hip and flexion of knee (1), tension of fascia 
lata and iliotibial (Massiat's) band, acting with XVII, I, in 
postural support of body (6), acting with hamstrings in 
synchronizing hip and knee (1, 2).  Severe 40 percent, 
moderately severe 30 percent, moderate 10 percent, and slight 
0 percent.  

Diagnostic Code 5315, Group XV read mesial thigh group:  (1) 
adductor longus; (2) adductor brevis; (3) adductor magnus; 
(4) gracilis.  (Function:  Adduction of ht ehip (1, 2, 3, 4), 
flexion of hip (1, 2); flexion of knee (4).)  Severe 30 
percent, moderately severe 20 percent, moderate 10 percent, 
and slight 0 percent.  

In 1968, 38 C.F.R. § 4.55, principles of combined ratings, 
provided that (a) muscle injuries in the same anatomical 
region, i.e. (3) pelvic girdle and thigh, will not be 
combined, but instead, the rating for the major group 
affected will be elevated from moderate to moderately severe, 
or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  

(b) two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at an "intermediate" angle.  
Cases involving unusually severe degree of disability 
involving the pelvic girdle and thigh muscles wherein the 
evaluation under the criteria in this section appears 
inadequate may be submitted for consideration under 38 C.F.R. 
§ 3.321(b).  

(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  

In 1968, 38 C.F.R. § 4.56, provided:

(a)  For a slight (insignificant) disability evaluation, the 
original injury should have been a simple wound of muscle 
without debridement, infection or effects of laceration.  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  The 
objective findings of minimum scar; slight, if any, evidence 
of fascial defect or atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  

(b)  For a moderate disability evaluation, the original 
injury should have been a through and through or deep 
penetrating wounds of relatively short track by single bullet 
or small shell or shrapnel fragment.  There should be an 
absence of explosive effect of high velocity missile, of 
residuals of debridement, or of prolonged infection.  There 
should be a service department record or other evidence of 
hospitalization in service for treatment of the wound.  The 
file should reflect a consistent complaint from first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  The entrance and (if present) exit 
scars should be linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There should be signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue.  38 C.F.R. § 4.56(b).

(c) For a moderately severe disability evaluation, the 
original injury should have been a through and through or 
deep penetrating wound by a high velocity missile of small 
size or a large missile of low velocity, with debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular cicatrization.  The service department record 
or other sufficient evidence should show hospitalization for 
a prolonged period in service for treatment of a wound of 
severe grade.  The record in the file should reflect a 
consistent complaint of cardinal symptoms of muscle wounds.  
Any evidence of unemployability because of inability to keep 
up with work requirements should also be considered.  The 
entrance and (if present) exit scars should be relatively 
large and so situated as to indicate a track of the missile 
through important muscle groups.  There should be indications 
on palpation of moderate loss of deep fascia, moderate loss 
of muscle substance, or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of a muscle groups involved (compared 
with sound side) should give positive evidence of a marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

(d)  For a severe disability evaluation, the original injury 
should have been a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should have been an aggravated from of the 
criteria for moderately severe.  The objective findings 
included extensive ragged, depressed, and adherent scars of 
skin, moderate or extensive loss of deep fascia or muscle 
substance on palpation, failing of the muscles to swell and 
harden normally in contraction, and possible X-ray evidence 
of minute multiple scattered foreign bodies.  38 C.F.R. § 
4.56(d).

In 1968, Diagnostic Code 5255 provided that for impairment of 
the femur:  A 10 percent rating was assigned for malunion of 
a femur that produced a slight knee or hip disability.  A 20 
percent rating was assigned for malunion of a femur that 
produced a moderate knee or hip disability.  A 30 percent 
rating was assigned for malunion of a femur that produces 
marked knee or hip disability.  A 60 percent evaluation was 
assigned for fracture of the surgical neck of either femur if 
the fracture results in a false joint.  A 60 percent rating 
was assigned for fracture of the shaft or anatomical neck of 
either femur with nonunion when there is no loose motion and 
weight-bearing is preserved with the aid of a brace.  An 80 
percent rating was assigned for fracture of the shaft or 
anatomical neck of either femur with nonunion with loose 
motion.  38 C.F.R. § 4.71a, Code 5255.

In the November 1968 rating decision, pertinent to the issue 
on appeal, the RO stated that the service treatment records 
showed treatment for fragment wounds of the left thigh with 
the femoral artery severed and a chip fracture of the femur 
on May 7, 1966.  The left thigh had two incisional scars, one 
in the medial aspect of the thigh extending downwards from 
the area of Poupart's ligament for nine inches and on the 
lateral left thigh there was a depressed scar seven inches 
long down the upper third of the thigh.  There was some 
weakness of the knee and numbness around the knee.  A 30 
percent rating under Diagnostic Code 5314 reflecting a 
moderately severe injury to muscle group XIV was assigned for 
the gunshot wound to the left thigh, muscle groups XIV and 
XV.

As a preliminary matter, the Board observes that the November 
1968 rating decision is succinct.  Concerning this, the Board 
notes that it is not generally a fruitful exercise to 
speculate on whether a particular RO decision issued prior to 
February 1, 1990, applied relevant regulations or considered 
certain items of evidence based on whether the RO 
specifically discussed the regulations or the evidence in the 
rating decision because, before February 1, 1990, when 38 
U.S.C. § 5104(b) was added to the law to require ROs to 
specify the evidence considered and the reasons for the 
disposition, rating decisions routinely lacked such 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  Failure to discuss regulations or certain items of 
evidence does not constitute CUE as there is nothing to 
suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  Crippen, 
9 Vet. App. at 421.  

The Board will now address each of the Veteran's arguments in 
turn.  Beginning with his contention that he met the criteria 
under 38 C.F.R. § 4.56(d), the evidence of record at the time 
of the rating decision could be interpreted as more nearly 
approximating only a moderately severe disability of the 
muscles under 38 C.F.R. § 4.56(c).  In contending that he met 
the provisions of 38 C.F.R. § 4.56(d) because he had a deep 
penetrating shell fragment wound; shattered bone fracture 
(avulsion fracture of the left femur), which contributed to 
either debridement, infection or long hospital stay; muscular 
binding and scarring; and a severed femoral vein and artery 
which required resection and surgery, he is essentially 
disagreeing with how the RO weighed the evidence available in 
November 1968, and as previously indicated, disagreement as 
to how facts were weighed and evaluated does not provide a 
basis upon which to find that the RO committed error.  See 
Luallen, 8 Vet. App. at 92.  In issuing its rating decision, 
the RO clearly considered the November 1968 VA examination 
findings and service treatment records to which the Veteran 
referred and weighed the findings therein before determining 
the severity of the Veteran's disability.  Moreover, as 
stated under the 1968 version of 38 C.F.R. § 4.56, the listed 
criteria were simply factors to be considered in the 
evaluation of the disabilities residual to healed wounds 
involving muscle groups due to gunshot or other traumas.  
There is not clear evidence that the Veteran's disability, 
when considered as a whole, more nearly approximated the 
criteria under 38 C.F.R. § 4.56(d).  Consequently, the 
evidence is not clear that he was entitled to a 40 percent 
rating under 38 C.F.R. § 4.73 Diagnostic Code 5314.  

Similarly, the evidence is not clear that the Veteran should 
have been assigned a 40 percent rating under Diagnostic Code 
5315.  In 1968, 38 C.F.R. § 4.73, Diagnostic Code 5315, 
muscle group XV, controlled the adduction of the hip, flexion 
of the hip, and flexion of the knee.  As referenced above, 
the evidence reflected that there was no pathology in the hip 
joint or thigh muscles.  Although muscle group XV also 
controlled flexion of the knee, so did muscle group XIV under 
Diagnostic Code 5314, which the RO found to be the major 
muscle group affected.  Therefore, the evidence is not clear 
that he was entitled to a 40 percent rating under 38 C.F.R. 
§ 4.73 Diagnostic Code 5315.  

Moreover, there is not clear evidence that 38 C.F.R. § 4.45 
was not considered, or that the rating should have been 
increased under 38 C.F.R. § 4.55.  The RO specifically 
mentioned that there was some weakness of the knee and 
numbness around the knee.  Thus, there is not clear evidence 
that 38 C.F.R. § 4.45 was not considered.  

Turning to the claims that 38 C.F.R. § 4.55 was not properly 
considered, as noted above, as the evidence does not show 
clear error that the Veteran should have been assigned a 
severe rating under 38 C.F.R. § 4.73, Diagnostic Code 5315, 
there cannot be clear error that the presence of two or more 
severe muscle injuries affecting the motion about a single 
joint was shown, or that an unusually severe degree of 
disability involving the pelvic girdle and thigh muscles was 
shown.  38 C.F.R. § 4.55(b).  In regards to the argument that 
he should have been bumped up to a severe rating under 
38 C.F.R. § 4.55(a), it is not clear that the provisions of 
38 C.F.R. § 4.56(c) were met without the consideration of 
38 C.F.R. § 4.55(a).  As stated above, in 1968, 38 C.F.R. 
§ 4.55(a) stated that muscle injuries in the same anatomical 
region (in this case the pelvic girdle and thigh) will not be 
combined, but instead, the rating for the major group 
affected will be elevated according to the severity of the 
aggregate impairment of function of the extremity.  There is 
no clear evidence that the aggregate impairment of the 
function of Veteran's left thigh more nearly approximated the 
severe rating.  Therefore, the evidence is not clear that 
38 C.F.R. § 4.55 was not properly considered.  

Regarding the claim that he should have been rated under 
38 C.F.R. § 4.71a Diagnostic Code 5255 for the fracture to 
the femur, this would have resulted in pyramiding contrary to 
the provisions of 38 C.F.R. § 4.14 as the impairment to the 
femur was already considered under 38 C.F.R. § 4.73 
Diagnostic Code 5314.  In this regard, the November 1968 VA 
examination indicated that the Veteran had some difficulty in 
his knee area on walking and attempting to run.  As noted 
above, Diagnostic Code 5314 contemplated impairment that 
affected the extension of the knee and simultaneous flexion 
of the hip and flexion of the knee, both of which are 
involved when walking and running.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Thus, the evidence is not clear that 
he was entitled to a rating under 38 C.F.R. § 4.71a 
Diagnostic Code 5255.

Turning to the contention that he had nerve damage and 
circulatory disturbances that were not assessed, no clear 
error is demonstrated.  Regulation 38 C.F.R. § 4.55(g) in 
effect in 1968 stated that muscle injury ratings will not be 
combined with peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different functions.  
Although there was a showing of some slight parasthesia in 
the area of the patella and anterior tibial area, as 
discussed above, this was already contemplated under 
38 C.F.R. § 4.73, Diagnostic Code 5314 as that regulation 
addressed the function of the knee.  Therefore, it is not 
clear that any nerve damage present at the time was not 
considered.  In addressing the claim that circulatory 
disturbances under 38 C.F.R. § 4.462 were ignored, the Board 
notes that there was no regulation 38 C.F.R. § 4.462 in 1968.  
Moreover, there was no evidence of a circulatory disturbance 
in 1968.  Although it was noted that the artery in the left 
thigh was severed and a vein was used to graft the artery, a 
circulatory disturbance was shown on the November 1968 
examination.  In fact, the examiner noted that there were no 
varicosities.  Consequently, the evidence does not show clear 
error that a circulatory disturbance was not considered.  

In view of the foregoing, the Board finds that the Veteran 
has failed to establish that the RO committed CUE in the 
November 1968 decision.  There is simply no indication that 
the RO did not properly consider all evidence before it in 
November 1968 or that it failed to correctly apply the 
appropriate laws and regulations to the Veteran's claim.  
Importantly, no error of fact or law was shown that compels 
the undebatable conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Therefore, the Veteran has 
not demonstrated clear and unmistakable error, and his claim 
for revision of the November 1968 decision that granted 
service connection for a gunshot wound to the left thigh, 
muscle groups XIV and XV, and assigned a 30 percent rating, 
must be denied.

3.  September 1971 rating decision

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
September 1971 rating decision, in which the RO denied 
entitlement to service connection for a nervous condition, 
should not be revised or reversed on the grounds of CUE.  In 
this case, the correct facts, as they were known at that 
time, were before the RO in September 1971.  When the RO 
rendered its decision, the claims file consisted of the 
Veteran's service treatment records, DD Form 214, statements 
made by the Veteran, a July 1971 private treatment record, 
and VA examinations dated in November 1968 and May 1970, all 
of which the RO considered when denying the claim.  The 
Veteran does not contend that the factual record available to 
the RO in September 1971 was either incomplete or incorrect.  
Accordingly, the Veteran's appeal to revise the September 
1971 decision is not sustainable on the basis that the 
correct facts as then known were not before the RO.

Instead, the Veteran contends the following: (1) that he was 
not given his appellate rights following the September 1971 
decision; (2) that he should have been given a psychiatric 
examination under 38 C.F.R. § 4.42 because of his service-
connected gunshot injuries; (3) that his status as a combat 
veteran was not considered and there was a misapplication of 
38 U.S.C.A. § 1154(b); (4) that somehow the failure of a 1995 
VA examiner to inform VA of VA treatment records dated in 
1972 constituted CUE.   

The Board first finds that the September 1971 RO decision is 
final.  The evidence does not support the Veteran's 
contention that the RO failed to notify him of either the 
decision or of his appellate rights.  Rather, the claims file 
reflects that in September 1971 the RO sent the Veteran such 
notification mailed to the address that was then of record.  
A copy of VA Form 21-4107, which advised him of his appellate 
rights, was sent.  There is no indication in the record that 
this letter was returned as undeliverable.  Absent clear and 
convincing evidence to the contrary, public officials, 
including postal personnel, are presumed to have discharged 
their duty.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  A mere statement by the Veteran of "non-receipt," by 
itself, does not constitute "clear evidence to the contrary" 
to rebut the presumption of regularity of administrative 
notice.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Thus, the decision remains final and is subject to collateral 
attack based on demonstrated CUE.  

The evidence of record at the time of the September 1971 
consisted of the service treatment records which were absent 
for findings pertaining to a nervous condition.  The November 
1968 and May 1970 VA examinations had no findings pertaining 
to a nervous condition either.  A July 1971 statement from 
Dr. R.E.D., M.D. contained no evidence pertaining to the 
claim for a nervous condition.  In August 1971, the Veteran 
claimed that he was depressed and had difficulty sleeping and 
that of all his disabilities, his nerves were the worst.  

In the September 1971 rating decision, pertinent to the issue 
on appeal, the RO stated that the service clinical records 
were silent as to treatment of a nervous condition.  The RO 
found that the statement by the Veteran and R.E.D., M.D. 
added nothing new or material to the evidence of record.  The 
RO concluded that a nervous condition claimed by the Veteran 
was not shown by the evidence of record.  

Beginning with the Veteran's assertion that his status as a 
combat veteran was not properly considered, this is not 
supported by the evidence of record.  The Veteran's DD Form 
214 clearly indicated that he received the Purple Heart and 
CIB.  Moreover, the Veteran had already been service-
connected for the residuals of gunshot wounds in November 
1968 and claims for increased ratings for his service-
connected gunshot wounds were also adjudicated in September 
1971.  As noted above, just because the rating decision did 
not specifically mention that he was a combat veteran does 
not mean that his status as such was not considered.  
Crippen, 9 Vet. App. at 421.  

Moreover, to the extent that the Veteran is contending that 
he was denied service connection for a nervous condition 
solely because no evidence of one was shown in the service 
treatment records, the rating decision clearly reflected that 
he was also denied because a nervous condition was not shown 
by the current evidence of record.   

Turning to the Veteran's assertion that he should have been 
given a psychiatric examination under 38 C.F.R. § 4.42 
because of his service-connected gunshot injuries, 38 C.F.R. 
§ 4.42, complete medical examination of injury cases, in 
effect in 1971 stated in relevant part that the importance of 
complete medical examination of injury cases at the time of 
first medical examination by VA cannot be overemphasized and 
when possible, this should include complete neurological and 
psychiatric examination, and other special examinations 
indicated by the physical condition, in addition to the 
required general and orthopedic or surgical examinations.  
However, as reflected by the language of the regulation, a 
psychiatric examination was not a requirement under 38 C.F.R. 
§ 4.42, but was to be conducted if possible and if indicated 
by the physical condition of the Veteran.  As noted above, 
there was no evidence in the service treatment records and 
November 1968 and May 1970 VA examinations that the Veteran 
had a need for a psychiatric examination.  Thus, it cannot be 
said that there was clear error that the Veteran was not 
afforded a psychiatric examination in connection with his 
gunshot wound claims.  

In essence, what the Veteran is arguing is failure of VA to 
assist him in obtaining a VA examination.  However, a failure 
of the duty to assist is not CUE.  In Cook v. Principi, 318 
F. 3d 1334, 1344 (Fed. Cir. 2002), the United States Court of 
Appeals for the Federal Circuit held that a breach of a duty 
to assist does not constitute CUE and that "grave procedural 
error" does not render a decision of VA non-final.  In Cook, 
the Federal Circuit overruled Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), to the extent that that decision held that 
the existence of "grave procedural error" (in that case, not 
obtaining complete service medical records) rendered a VA 
decision non-final.  Id.  

Lastly, the Veteran's attorney made a somewhat unclear 
argument about VA failing to obtain VA records dated in 1972 
even though the Veteran informed the December 1995 examiner 
that he had been treated for a psychiatric condition at this 
time.  To the extent that the Veteran is contending that VA 
had constructive possession of these VA records as early as 
1995, any perceived failure of the duty to assist has been 
determined not to be CUE.  Moreover, VA records dated in 1972 
can not be considered of record at the time of the September 
1971 decision as they had not been created before that date.  

In view of the foregoing, the Board finds that the Veteran 
has failed to establish that the RO committed CUE in the 
September 1971 decision.  There is simply no indication that 
the RO did not properly consider all evidence before it in 
September 1971 or that it failed to correctly apply the 
appropriate laws and regulations to the Veteran's claim.  
Importantly, no error of fact or law was shown that compels 
the undebatable conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Therefore, the Veteran has 
not demonstrated clear and unmistakable error, and his claim 
for revision of the September 1971 decision that denied 
entitlement to service connection for a nervous condition 
must be denied.


ORDER

The claim for an effective date prior to November 17, 1995, 
for the grant of entitlement to service connection for PTSD 
is dismissed.  

The claim for revision of the November 1968 rating decision 
that granted entitlement to service connection for a gunshot 
wound to the left thigh, muscle groups XIV and XV, and 
assigned a 30 percent rating on the grounds of CUE is denied.

The claim for revision of the September 1971 rating decision 
that denied entitlement to service connection for a nervous 
condition on the grounds of CUE is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


